MEMORANDUM OPINION
                                         No. 04-11-00773-CV

                           IN THE INTEREST OF E.T.N., JR., A CHILD

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-PA-00247
                            Honorable Ricardo H. Garcia, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: December 14, 2011

DISMISSED

           A filing fee of $175.00 was due from appellants when this appeal was filed but was not

paid. See TEX. GOV’T CODE ANN. §§ 51.207(b)(1), 51.941(a)(1) (Vernon 2005); Texas Supreme

Court Order Regarding Fees Charged In Civil Cases In the Supreme Court and the Courts of

Appeals (July 21, 1998) § B.1.(a). Rule 5 of the Texas Rules of Appellate Procedure provides:

           A party who is not excused by statute or these rules from paying costs must pay –
           at the time an item is presented for filing – whatever fees are required by statute
           or Supreme Court order. The appellate court may enforce this rule by any order
           that is just.

TEX. R. APP. P. 5.

           Accordingly, on November 14, 2011, this court ordered appellants to either (1) pay the

applicable filing fee or (2) provide written proof to this court that they are excused by statute or
                                                                                  04-11-00773-CV


the Rules of Appellate Procedure from paying the fee. See TEX. R. APP. P. 20.1 (providing that

indigent party who complies with provisions of that rule may proceed without advance payment

of costs). Our order informed appellants that if they failed to provide such written proof within

the time ordered, this appeal would be dismissed. See TEX. R. APP. P. 42.3. Appellants have not

responded.    Accordingly, this appeal is dismissed.     Costs of appeal are assessed against

appellants.



                                                           PER CURIAM




                                              -2-